Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7-24 are pending. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Dreznes on 3/11/21. 

The application has been amended as follows: 

On The Claims:
The following set of claims will replace all prior versions of claims: 

1. 	(Currently amended) A method for operating an electronic device that comprises a near field communication component and a power supply and a power management unit, the method comprising:
while the electronic device is operating in a normal power mode of the electronic device, during which the near field communication component is operating in a full  powered by the power supply via the power management unit, detecting a low power mode initiation event with the electronic device,[[;]] wherein prior to the detecting the low power mode initiation event with the electronic device:
designating a credential on the electronic device as an initial credential for potential use in a low power mode of the electronic device; and
in response to the designating, setting a status of a low power mode flag (LPMF) of the power management unit of the electronic device to a first status; and
in response to the detecting of the low power mode initiation event:
determining that the [[a ]]status of a low power mode flag (LPMF) of the power management unit of the electronic device is in the first status; and
after the determining, transitioning the electronic device from operating in the normal power mode of the electronic device to operating in a low power mode of the electronic device, wherein the transitioning the electronic device comprises:
disabling a plurality of subsystems of the electronic device, wherein the plurality of subsystems of the electronic device comprises the power management unit; and
transitioning the near field communication component from operating in the full power mode of the near field communication component to operating in a low power mode of the near field communication component responsive to determining that the first status, wherein the near field communication component receives  to communicate data from the electronic device to a remote terminal


2. 	(Currently amended) The method of claim 1, wherein:
the near field communication component is operative to actively communicate data from at least one credential on the electronic device to the remote terminal while the near field communication component is operating in the low power mode of the near field communication component; and
the near field communication component is not operative to actively communicate any data from any credential on the electronic device to the remote an off mode of the near field communication component.

3. 	(Currently amended) The method of claim 1, further comprising:
while the electronic device is operating in the low power mode of the electronic device, detecting a wake event; and
in response to detecting the wake event:
presenting first status information via an output component of the electronic device if the near field communication component is operating in the low power mode of the near field communication component; and
presenting second status information via the output component of the electronic device if the near field communication component is operating in an off mode of the near field communication component, wherein the first status information is different than the second status information.

4. 	(Original) The method of claim 3, wherein the first status information is indicative of:
the low power mode of the electronic device; and
the low power mode of the near field communication component.

5. 	(Original) The method of claim 4, wherein the second status information is indicative of the low power mode of the electronic device.



7. 	(Previously presented) The method of claim 1, wherein the plurality of subsystems of the electronic device further comprises a device operating system of the electronic device.

8. 	(Previously presented) The method of claim 1, wherein the plurality of subsystems of the electronic device further comprises a touch screen input component of the electronic device.

9. 	(Original) The method of claim 1, wherein the detecting the low power mode initiation event comprises receiving a particular user input via at least one input component of the electronic device.

10. 	(Previously presented) The method of claim 1, wherein the detecting the low power mode initiation event comprises determining that a charge of the power supply of the electronic device is below a predetermined threshold.

11. 	(Original) The method of claim 10, wherein the predetermined threshold is a minimum battery charge value for executing a device operating system of the electronic device.



13. 	(Original) The method of claim 1, wherein the LPMF is a register in a non-volatile memory of the electronic device.

14. 	(Cancelled) 

15. 	(Currently amended) The method of claim 1, 
loading an output waveform into an output component of the electronic device;
setting a flag of a power management unit alarm register of the power management unit of the electronic device;
configuring a duration of a power management unit alarm of the power management unit of the electronic device to a first duration; or
configuring a duration of a software alarm of the electronic device to a second duration that is less than the first duration.

16. 	(Currently amended) The method of claim 1, further comprising:

a second status; and
transitioning the near field communication component from operating in the full power mode of the near field communication component to operating in an off mode of the near field communication component in response to the LPMF being set to the second status.

17. 	(Original) The method of claim 1, wherein the status of the LPMF is the first status when at least one credential provisioned on the electronic device has been designated for potential use in a future low power communication mode.

18. 	(Currently amended) The method of claim 1, wherein the status of the LPMF is set to a second status when there is no credential provisioned on the electronic device that has been designated for potential use in a future low power communication mode, and the method further comprises:
transitioning the near field communication component from operating in the full power mode of the near field communication component to operating in an off mode of the near field communication component in response to the LPMF being set to the second status.

19. 	(Currently amended) A method for operating an electronic device that comprises a communication component and a power supply and an output component, the method comprising:
operating the communication component in a full power mode powered by the power supply via a power management unit of the electronic device;
detecting a low power mode initiation event with the electronic device; and
in response to the detecting:
disabling the 
after the disabling, ;
in response to the determining:
providing power directly from the power supply to the communication component bypassing the power management unit for enabling the communication component to communicate data from the at least one express mode credential to a remote terminal; and
providing power from the power supply to the output component for enabling the output component to generate an output in response to the output component receiving an activity output command directly from the communication component, 
wherein prior to the detecting the low power mode initiation event with the electronic device:
designating a credential on the electronic device as the at least one express mode credential; and
in response to the designating, loading an output waveform into the output component of the electronic device, wherein the output component generates the output using the loaded output waveform.

20. 	(Previously Presented) A method for operating an electronic device that comprises a communication component, a memory register, and a battery, the method comprising:
detecting that a charge of the battery is below a predetermined threshold; and
in response to the detecting: 
disabling a plurality of subsystems of the electronic device;
detecting that a status of the memory register is a first status; and
in response to detecting that the status of the memory register is the first status:
providing power from the battery to the communication component for enabling the communication component to communicate data with a remote terminal;
during the providing, detecting a time out event of an alarm; and
in response to the detecting the time out event:
determining that the charge of the battery is below another predetermined threshold that is below the predetermined threshold;
in response to the determining that the charge of the battery is below the other predetermined threshold, preventing the communication component from receiving any power from the register from the first status to a second status; and
preventing the communication component from receiving any power from the battery to place the communication component in an off state based on the change of status to the second status.

21. 	(Previously presented) The method of claim 1, further comprising:
while the near field communication component is operating in the low power mode of the near field communication component, detecting a wake event; and
in response to detecting the wake event:
determining if the power supply has more than a threshold amount of power;
in response to the determining, when the power supply has more than the threshold amount of power, presenting status information via an output component of the electronic device; and
in response to the determining, when the power supply does not have more than the threshold amount of power, transitioning the near field communication component from operating in the low power mode of the near field communication component to operating in the off mode of the near field communication component.

22. 	(Previously presented) The method of claim 1, further comprising:
while the near field communication component is operating in the low power mode of the near field communication component, detecting a time out event of an alarm; and

determining if the power supply has more than a threshold amount of power;
in response to the determining, when the power supply has more than the threshold amount of power, resetting the alarm; and
in response to the determining, when the power supply does not have more than the threshold amount of power, transitioning the near field communication component from operating in the low power mode of the near field communication component to operating in the off mode of the near field communication component.

23. 	(Previously Presented) The method of claim 1, further comprising:
while the near field communication component is operating in the low power mode of the near field communication component, detecting an enabling event; and
in response to detecting the enabling event:
determining if the power supply has more than a threshold amount of power;
in response to the determining, when the power supply has more than the threshold amount of power, continuing to operate the near field communication component in the low power mode of the near field communication component; and
in response to the determining, when the power supply does not have more than the threshold amount of power, transitioning the near field communication component from operating in the low power mode of the near field communication component to operating in the off mode of the near field communication component, wherein the transitioning the near field communication component from operating in the low power mode of the near field communication component to operating in the off mode of the 

24. 	(Cancelled)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186